Case 2:19-cv-00850-JAK-GJS Document 45 Filed 03/19/20 Page 1 of 2 Page ID #:224



         CENTER FOR DISABILITY ACCESS
     1   Chris Carson, Esq., SBN 280048
     2   Phyl Grace, Esq., SBN 171771
         Dennis Price, Esq., SBN 279082
     3   8033 Linda Vista Road Suite 200
         San Diego CA 92111
     4   (858) 375-7385; (888) 422-5191 fax
         mark@potterhandy.com
     5
     6   Attorneys for Plaintiff

     7
                              UNITED STATES DISTRICT COURT
     8
                             CENTRAL DISTRICT OF CALIFORNIA
     9
    10   Shonna Counter,                        )    Case No. 2:19-cv-00850-JAK-GJS
                                                )
    11          Plaintiff,                      )
                                                )    Notice of Attorney’s Charging
    12     v.                                   )    Lien
    13   Blake Coolidge Holding Company, ))
         LLC, a Delaware Limited Liability      )
    14   Company;                                    Honorable John A. Kronstadt
         UCLAGRAD90, LLC, a California          )
    15   Limited Liability Company; and Does 1- )
         10,                                    )
    16                                          )
                Defendants.                     )
    17                                          )
    18
    19   TO THE COURT AND ALL PARTIES:
    20
    21           The undersigned     attorney, Mark     Potter, former      attorney
    22   for Plaintiﬀ in the above-entitled case, ﬁles a notice of claim of
    23   a charging lien. Counsel has expended time on this matter and advanced
    24   costs of litigation and asserts a priority lien on any proceeds that may be
    25   obtained via agreement, judgment, settlement or otherwise. This interest
    26   extends to any interest involved in this proceeding, real or personal
    27   property, or monetary.
    28



                                             1
         Notice of Charging Lien                        Case No. 2:19-cv-00850-JAK-GJS
Case 2:19-cv-00850-JAK-GJS Document 45 Filed 03/19/20 Page 2 of 2 Page ID #:225




     1           Under California law, an attorney may assert a charging lien on the
     2   proceeds of litigation. This lien is created at the time of execution of the
     3   retainer agreement, in this case on January 25, 2019. This lien was
     4   perfected by contract. Fletcher v. Davis (2004) 33 Cal.4th 61, 65. This lien
     5   has priority over any subsequent non-statutory lien or agreements and
     6   public policy supports preferential treatment to attorney liens. Centenko v.
     7   United California Bank (1982) 30 Cal.3d 528, 535.
     8
     9
         Dated: March 19, 2020            CENTER FOR DISABILITY ACCESS
    10
    11
                                          By: /s/ Mark Potter
    12                                    Mark Potter
    13                                    Attorney for Plaintiff
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28



                                              2
         Notice of Charging Lien                         Case No. 2:19-cv-00850-JAK-GJS
